                                        United States District Court
                                       NORTHERN DISTRICT OF CALIFORNIA
                                             OAKLAND DIVISION



       United States of America,                            Case No.


                      Plaintiff,                            STIPULATED ORDER EXCLUDING TIME
                                                            UNDER THE SPEEDY TRIAL ACT

                                                                                  FILED
                      Defendant(s).

For the reasons stated by the parties on the record on ^ ^ ^ ^ ,the court e           time under the Speedy
Trial Act from "! ^ l ! ^            to           11 ^     and finds that the
continuance outweigh the best interest of the public and the defendant in a sp^g^S^|TFfcML^ §
3161(h)(7)(A). The court makes this finding and bases this continuance on the followfflg'T8:ctor(s):
               Failure to grant a continuance would be likely to result in a miscarriage ofjustice.
               SeelSU.S.C. §3161(h)(7)(B)(i).

               The case is so unusual or so complex, due to [check applicable reasons]          the number of
               defendants,          the nature of the prosecution, or      the existence of novel questions offact
               or law, that it is unreasonable to expect adequate preparation for pretrial proceedings or the trial
               itselfwithin the time limits established by this section. See 18U.S.C. § 3161(h)(7)(B)(ii).

               Failure to grant a continuance would deny the defendant reasonable time to obtain counsel,
               taking into account the exercise of due diligence. See 18 U.S.C. § 3161(h)(7)(B)(iv).
               Failure to grant a continuance would unreasonably deny the defendant continuity of counsel, given
               counsel's other scheduled case commitments, taking into account the exercise of due diligence.
               See 18 U.S.C. § 3161(h)(7)(B)(iv).

               Failure to grant a continuance would unreasonably deny the defendant the reasonable time
               necessary for effective preparation, taking into account the exercise of due diligence.
                    18 U.S.C. § 3161(h)(7)(B)(iv).

            With the consent of the defendant, and taking into account the public interest in the prompt
        -7^ disposition of criminal cases, the court sets the preliminary hearing to the date set forth in the first
               paragraph and — based on the parties' showing of good cause — finds good cause for extending
               the time limits for a preliminary hearing under Federal Rule of Criminal Procedure 5.1 and for
               extending the 30-day time period for an indictment under the Speedy Trial Act(based on the
               exclusions set forth above). See Fed. R. Crim. P. 5.1; 18 U.S.C. § 3161(b).

        IT IS SO ORDERED.


        DATED:
                                                              DONNA M. RYU
                                                             United States Magistrate Judge


        STIPULATED:
                                   foiN^efendant              Ass^tant U^ited^tates Attorney
                                                                                                       V 1/10/9010
